UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

KEITH BRYANT,
                                                               DECISION & ORDER
                               Plaintiff,
                                                               15-CV-6747CJS
               v.

MONROE COUNTY, et al.,

                        Defendants.
_______________________________________



               On December 14, 2015, plaintiff Keith Bryant (“plaintiff”) filed a complaint

pursuant to 42 U.S.C. § 1983, asserting claims arising out of defendants’ use of physical force

against him. (Docket # 1). Currently before this Court is plaintiff’s request for appointment of

counsel. (Docket # 62). In his submission, plaintiff states he has been unsuccessful in his

attempts to obtain counsel, but that his case has merit, citing the fact that one of the defendants

pled guilty to disciplinary charges stemming from his interaction with plaintiff. (Id.).

               It is well-settled that there is no constitutional right to appointed counsel in civil

cases. Although the court may appoint counsel to assist indigent litigants pursuant to 28 U.S.C.

§ 1915(e), see, e.g., Sears, Roebuck and Co. v. Charles W. Sears Real Estate, Inc., 865 F.2d 22,

23 (2d Cir. 1988), such assignment of counsel is clearly within the judge’s discretion. In re

Martin-Trigona, 737 F.2d 1254 (2d Cir. 1984). The factors to be considered in deciding whether

or not to assign counsel include the following:

               1.      Whether the indigent’s claims seem likely to be of
                       substance;

               2.      Whether the indigent is able to investigate the crucial facts
                       concerning his claim;
               3.      Whether conflicting evidence implicating the need for
                       cross-examination will be the major proof presented to the
                       fact finder;

               4.      Whether the legal issues involved are complex; and

               5.      Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just
                       determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police Officers, 802

F.2d 58 (2d Cir. 1986).

               The court must consider the issue of appointment carefully, of course, because

“every assignment of a volunteer lawyer to an undeserving client deprives society of a volunteer

lawyer available for a deserving cause.” Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172 (2d

Cir. 1989). Having reviewed the facts presented herein in light of the factors required by law

and pursuant to the standards promulgated by Hendricks v. Coughlin, 114 F.3d at 392, and

Hodge v. Police Officers, 802 F.2d at 58, I conclude that plaintiff’s allegations in connection

with his request for counsel present sufficient circumstances to justify appointment of counsel to

assist plaintiff with the prosecution of his claims.

               Accordingly, plaintiff’s request for appointment of counsel (Docket # 62) is

GRANTED. The Court hereby directs the Pro Se Clerk to identify an attorney who is willing to

represent plaintiff with the litigation of this matter and to advise this Court when pro bono

counsel has been identified.

IT IS SO ORDERED.


                                                                 s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge
Dated: Rochester, New York
       November 6, 2019

                                                  2
